Citation Nr: 0429780	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  98-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
and disc disease of the cervical spine, currently evaluated 
as 20 percent disabling.

2.  Entitlement to a compensable rating for allergic 
rhinitis/sinusitis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for L5-S1 spondylosis with grade I spondylolisthesis.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
November 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  As set forth above, the veteran's claim is now 
in the jurisdiction of the RO in Honolulu, Hawaii.  

In the February 1998 rating decision on appeal, the RO 
granted service connection for L5-S1 spondylosis with grade I 
spondylolisthesis, and assigned an initial zero percent 
rating, effective August 18, 1997.  In addition, the RO 
denied a rating in excess of 20 percent for the veteran's 
cervical spine disability, a compensable rating for 
rhinitis/sinusitis, and a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran duly appealed the RO's decision, including the 
initial rating assigned for her low back disability.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Before the matter was certified to the Board, in an April 
2004 rating decision, the RO increased the initial rating for 
the veteran's low back disability to 10 percent, effective 
August 18, 1997.  Although an increased rating has been 
granted, the issue of entitlement to a rating in excess of 10 
percent for the low back disability remains in appellate 
status, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

As set forth in more detail below, a remand of the issues of 
entitlement to an increased rating for allergic 
rhinitis/sinusitis and a total rating based on individual 
unemployability due to service-connected disabilities is 
required.  These matters are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the veteran's degenerative joint and disc disease of the 
cervical spine is manifested by subjective pain with no more 
than slight limitation of motion, with no functional loss 
supported by adequate pathology; forward flexion limited to 
no more than 20 degrees; no objective neurologic 
manifestations which have been characterized as more than 
moderate; and no evidence of incapacitating episodes lasting 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  

2.  The preponderance of the evidence of record indicates 
that the veteran's L5-S1 spondylosis with grade I 
spondylolisthesis is manifested by subjective pain with no 
more than slight limitation of motion, with no functional 
loss supported by adequate pathology; forward flexion is not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees; and there is 
no muscle spasm or guarding.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative joint and disc disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5290, 5293 (2002) and (2003) (effective September 23, 
2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

2.  The criteria for an initial rating in excess of 10 
percent for L5-S1 spondylosis with grade I spondylolisthesis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (2002) and (2003) (effective September 
23, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In January 2002 and June 2003 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete her claims, and 
of what part of that evidence she was to provide and what 
part VA would attempt to obtain for her.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter also generally advised the veteran to submit or 
identify any additional evidence she felt would support her 
claim.  Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 
412 (2004).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claims was dated in February 1998, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying her claims.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  

After a review of the record in this case, the Board finds no 
indication of any available, pertinent, outstanding evidence 
specifically identified by the veteran, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested in connection with the 
claims adjudicated in this decision.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  

The record also shows that the veteran has been afforded VA 
medical examinations in connection with her claims.  The 
reports of these examinations provide the necessary medical 
opinions as well as sufficient reference to the pertinent 
schedular criteria for rating the veteran's disabilities.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that an additional medical examination is not 
necessary; rather, it is appropriate to proceed with 
consideration of the veteran's appeal based on the evidence 
of record.  See 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

A review of the record shows that in a May 1990 rating 
decision, the RO granted service connection for degenerative 
arthritis of the cervical spine with radiating pain and 
assigned an initial 10 percent rating, effective November 15, 
1989.  

In May 1993, the veteran underwent VA medical examination to 
evaluate the severity of her service-connected disabilities.  
She reported neck strain and stiffness, with occasional 
tingling in her right arm.  She denied numbness.  The 
assessment was degenerative arthritis of the cervical spine 
with pain radiation to the shoulder, presently symptomatic 
with evidence on examination of muscle spasm and pain.  

In a June 1993 rating decision, the RO increased the rating 
for the veteran's cervical spine disability to 20 percent, 
effective May 25, 1993.  

In August 1997, the veteran submitted a claim for an 
increased rating for her cervical spine disability, claiming 
that she was unable to work due to that disability, as well 
as a low back disability.  

In support of her claim, the veteran submitted a copy of a 
February 1997 private examination report, apparently 
completed in connection with her application for disability 
retirement.  This examination report notes that the veteran 
claimed to experience pain with activities of daily living, 
including low back and neck pain.  Examination revealed a 
limited tolerance for sitting and standing.  Cervical spine 
motion was limited, although strength was normal in the upper 
extremities.  Based on the results of the examination, the 
examiner recommended that if the veteran were to continue to 
work on a computer, she should try to use voice activated 
software and an ergonomically correct desk and chair.  The 
examiner indicated that it was unclear whether the veteran 
would benefit over time from any ergonomic adjustment.  In a 
July 1997 note, the veteran's private physician indicated 
that the veteran would be unable to work "while disability 
papers are being processed."  

Also submitted by the veteran was a July 1997 MRI study 
showing comparative degeneration of the L5 disc, without 
herniation or canal stenosis.  A July 1997 MRI study of the 
cervical spine showed a small left paracentral disc 
herniation at C6-7, and a C5-6 disc herniation.  

In a November 1997 letter, the veteran's former employer 
indicated that the veteran had been on leave without pay 
status since August 1997.  It was noted that she was not 
working because her personal physician had placed her on 
total disability pending a determination by the Office of 
Personnel Management (OPM) of her disability retirement 
eligibility.  It was noted that OPM had approved her 
application in November 1997, retroactive to August 1997.  

The veteran was afforded a VA medical examination in October 
1997 at which she claimed that she had experienced lumbar and 
cervical spine pain for a long period of time, as well as 
numbness in the neck and face.  She indicated that she took 
Flexoril and Naproxen on a daily basis.  Objective 
examination showed normal range of motion of the cervical 
spine, with no evidence of hesitation or pain.  Neurological 
examination of the upper extremities was also normal, as was 
strength and sensation.  Examination of the lumbar spine was 
also normal.  Range of motion was normal with no hesitation 
or pain.  There was no deformity, postural abnormality, 
weakness, or fatigue.  Neurological examination was also 
normal.  The diagnoses included cervical spine pain with no 
functional impairment and lumbar spine pain with no 
functional impairment.  The examiner indicated that there was 
no evidence of weakness, fatigability, painful motion or 
incoordination.  The examiner commented that the veteran's 
complaints of pain coming to the neck and going to the facial 
region and her pain radiating to the shoulders was entirely 
not anatomic at all.  He indicated that he did not think this 
was a true neurologic problem.  Subsequent X-ray studies 
showed degenerative disc disease of the cervical spine with 
mild loss of the normal cervical curvature, as well as a 
transitional lumbar vertebrae with bilateral spondylolysis 
and mild first degree spondylolisthesis.  

In a February 1998 rating decision, the RO granted service 
connection for L5-S1 spondylosis with grade I 
spondylolisthesis, and assigned an initial zero percent 
rating, effective August 18, 1997.  In addition, the RO 
denied a rating in excess of 20 percent for the veteran's 
cervical spine disability.  The veteran duly appealed the 
RO's decision.  

In her July 1998 substantive appeal, the veteran claimed that 
at the last VA medical examination, she had "reflexively" 
hidden her pain.  She indicated that, in fact, she had been 
in pain during the examination and that it had taken two 
weeks to recover.  The veteran explained that she 
"reflexively hid [her] pain from others so they won't treat 
me as an invalid."  The veteran further claimed that because 
of her disabilities, she had been forced to alter her entire 
lifestyle.  

In support of her appeal, the veteran submitted private 
medical records, showing that she had received physical 
therapy from April 1995 to February 1997.  She also received 
steroid and anesthetic injections for claimed pain in her 
neck, upper back, right arm, right hand, low back, and hips.  

Thereafter, the RO obtained records from OPM pertaining to 
the veteran's application for disability retirement.  In 
pertinent part, these records show that on her application 
for disability retirement, the veteran claimed that she 
experienced numerous symptoms which affected her ability to 
work, including blurred vision; headaches; jaw numbness; 
nausea; dizziness; pain in the neck, shoulders, elbows, 
wrists, and arms; pain, numbness, and tingling in the hands; 
upper, middle, and low back pain; numbness in the groin and 
thighs; occasional tingling in the feet; and leg twitching.  
The veteran indicated that by the time she had been provided 
appropriate accommodations at work, "too much damage had 
been done."  

Medical records obtained from OPM show that in November 1995, 
the veteran sought an evaluation from a private physician in 
connection with her complaints of intermittent neck pain, 
daily headaches, numbness and tingling in the arms, 
intermittent nausea and vomiting, left groin pain, left knee 
and ankle pain, and numbness in the tip of the left index 
finger.  Although the physician noted that the veteran had 
difficulty relating the details of her symptoms, he noted 
that she related that the onset of her symptoms to an injury 
in the Army in 1987.  It was also noted that the veteran had 
filed a workers' compensation claim in March, which had been 
accepted for injuries related to work with a diagnosis of 
right carpal tunnel syndrome, cervical strain, and 
spondylolisthesis at L5-S1.  After examining the veteran, the 
diagnoses included chronic tension myalgia.  Further testing 
was recommended.  

The veteran underwent nerve conduction studies and 
electromyography in May 1996.  The results of the studies 
were normal.  A May 1996 diagnostic imaging report notes 
severe disc degeneration at C5-6.  The veteran received 
steroid and anesthetic injections in the cervical spine area 
in May and June 1996 and in May 1997, in connection with her 
complaints of pain in the neck, upper back, and right arm and 
hand.  She received a left sacroiliac joint injection in 
February and March 1996 in connection with her complaints of 
back, groin, and pelvic pain.  

In an August 1996 letter, the veteran's private physician 
indicated that the veteran had undergone extensive workup and 
treatment under his care.  He indicated that her complaints 
included constant upper back and neck pain, intermittent 
numbness in both arms and hands, numbness in the jaw, and 
intermittent low to mid back pain.  The physician indicated 
that the veteran had been diagnosed as having, inter alia, 
chronic tension myalgia.  He described her condition as mild 
with relatively minimal disability.  He noted that the 
veteran also had cervical degeneration which was not work 
related and likely nothing more than a normal variation for 
her age.  In addition, he noted that she had 
spondylolisthesis which was not symptomatic or work-related.  
The physician indicated that the veteran's subjective 
complaints were more significant that would be expected based 
on her objective disability.  He indicated that the cause of 
this "has to do with the shrill approach to her problems by 
her employer."  The physician recommended that the veteran 
undergo physical therapy and be provided accommodations at 
work.  

In a March 1997 letter to the veteran's attorney, the 
veteran's private physician indicated that the veteran had 
been under his care since November 1995 for a myriad of 
symptoms, some of which were related to her current 
employment.  He noted that the veteran had last been seen in 
August 1996, at which time she had been diagnosed as having 
chronic pain.  Her current complaints included neck pain, 
upper back pain, numbness in the arms and hands, low back 
pain, intermittent numbness in the jaw, and intermittent 
headaches.  He noted that examination revealed that the 
veteran had a rounded shoulder posture, increased cervical 
kyphosis, and tenderness in the cervical muscles.  Range of 
motion of the cervical spine was full.  Examination of the 
low back was benign, although the veteran's hamstrings were 
tight.  There was no evidence of neurological abnormality or 
atrophy.  The diagnoses included chronic tension myalgia 
exacerbated by the veteran's work with referral patterns in 
the veteran's right jaw, arms, and hands.  Also diagnosed was 
degenerative cervical disc disease, intermittently 
symptomatic as muscular pain and/or radicular pain, and 
status post lumbosacral strain.  

In a March 1997 letter, the veteran's private physician 
indicated that it was his opinion that the veteran would 
experience pain, regardless of any ergonomic adjustments at 
work.  He indicated that this fact, however, did not negate 
the fact that the veteran's problems were caused by work.  

The veteran again underwent VA medical examination in 
February 2004.  The examiner noted that he had reviewed the 
veteran's claims folder in detail.  A detailed medical 
history was provided.  With respect to her low back, the 
veteran claimed that she experienced pain primarily in her 
low back and buttocks, which caused restlessness in her left 
leg, but not numbness, tingling, or pain.  She indicated that 
she experienced exacerbations, which consisted of sharp pain 
lasting one to two hours.  As far as treatments, the veteran 
stated that medications did not really help her that much, 
other than Flexoril.  Rather, she indicated that she tried to 
avoid things that caused her to have to sit or stand for long 
periods of time.  She indicated that if she walked to 
loosened herself up, she felt better.  Now that she was no 
longer working, the veteran stated that her low back flared 
up approximately two or three times weekly, consisting of a 
sharp pain lasting one hour.  She indicated that a flare-up 
made it harder to her to sleep, concentrate, or sit.  Again, 
she indicated that walking made her feel better and she did 
not use a cane, although she wore a back brace.  She 
indicated that she walked two to three miles daily.  
Objective examination of the lumbar spine showed mild 
tenderness to palpation.  Range of motion testing showed 
flexion to 80 degrees, extension to 25 degrees, bending to 
the right and left at 30 degrees, and twisting to the right 
and left to 20 degrees.  The examiner indicated that there 
was no evidence of painful motion, spasms, or weakness.  
Posture was normal and there was no fixed deformity.  
Musculature was normal as was neurological testing.  

With respect to her neck, the veteran indicated that she had 
a constellation of symptoms, including nausea, dizziness, 
concentration problems, and radiation of pain to her right 
hand.  The veteran claimed that she had flare-ups two to 
three times daily lasting from one half hour to all day.  She 
indicated that her treatment consisted of keeping her neck in 
the proper position and stretching her neck in the shower.  
She also indicated that she took Flexoril on occasion.  She 
indicated that she did not use a neck brace.  Objective 
examination of the cervical spine showed flexion to 20 
degrees and extension to 25 degrees.  There was 15 degrees of 
tipping the head to the right and left, and 45 degrees of 
rotation, bilaterally.  There was no evidence of painful 
motion, spasms, or weakness.  Posture was normal and there 
was no fixed deformity.  Musculature was normal, as was 
neurological testing.  The examiner indicated that he would 
expect the veteran's motion to be reduced by half during 
flare-ups.  Review of X-ray studies showed L5 grade I 
spondylolisthesis and mild degenerative disc disease in the 
lower cervical spine with loss of disc space at C5-6 and C6-
7.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  

In that regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999)

Arthritis is rated on the basis of limitation of motion of 
the joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).

Under rating criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as 40 
percent if severe, 20 percent if moderate, and 10 percent if 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Limitation of motion of the cervical spine was rated as 30 
percent if severe, 20 percent if moderate, and 10 percent if 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Effective September 26, 2003, limitation of motion of the 
lumbar and cervical segments of the spine is evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 68 Fed. Reg. 51,454 (August 27, 2003) (codified 
at 38 C.F.R. § 4.71a).  The General Formula provides that 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings are assigned:  

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows:  
forward flexion, 90 degrees; extension, zero  degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  .  

Prior to September 26, 2003, lumbosacral strain was evaluated 
as follows:  Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, 40 percent.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent.  With characteristic pain on 
motion, 10 percent.  With slight subjective symptoms only, 0 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, lumbosacral strain is evaluated 
under Diagnostic Code 5237, under the General Rating Formula 
for Diseases and Injuries of the Spine.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, a 
disability of the spine is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

III.  Analysis

Degenerative joint and disc disease of the cervical spine:  
Applying the criteria set forth above to the facts in this 
case, the Board finds that a rating in excess of 20 percent 
is not warranted, either under the old or the amended rating 
criteria.  

As noted, arthritis is rated on the basis of limitation of 
motion of the joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under rating criteria in effect prior 
to September 26, 2003, to warrant a rating in excess of 20 
percent, the evidence must show that the veteran's cervical 
spine disability is manifested by severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

In this case, none of the evidence of record characterizes 
the veteran's limitation of motion of the cervical spine as 
severe.  For example, at a March 1997 private medical 
evaluation, range of motion of the cervical spine was full.  
At a VA medical examination in October 1997, range of motion 
of the cervical spine was normal, with no objective 
indication of pain or functional loss.  Similar findings 
were noted at the most recent VA medical examination in 
February 2004.  

Based on the foregoing, the Board finds that the criteria 
for a rating in excess of 20 percent for the veteran's 
cervical spine disability have not been met under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  In that regard, it is noted 
that the October 1997 VA medical examination revealed that 
there are no additional factors which would restrict motion 
to such an extent that the criteria for a rating in excess 
of 20 percent would be justified.  Indeed, the examiner 
specifically indicated that no functional loss was evident.  
The Board also notes that the other evidence of record does 
not show adequate pathology, such as atrophy, defective 
innervation, visible pain behavior, etc. to warrant a rating 
in excess of 20 percent.  Rather, repeated examinations have 
shown no atrophy or other evidence of disuse.  

As noted, effective September 26, 2003, limitation of motion 
of the lumbar and cervical segments of the spine is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 51,454 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a).  

To warrant a rating in excess of 20 percent under the 
General Formula, the evidence must show that the veteran's 
disability is productive of forward flexion of the cervical 
spine 15 degrees or less, or favorable ankylosis of the 
entire cervical spine.  As detailed above, however, repeated 
range of motion studies have shown that the veteran's 
cervical spine motion is not limited to the extent necessary 
to meet the criteria for a rating in excess of 20 percent.  
Again, March and October 1997 examinations showed full range 
of motion of the cervical spine.  At the most recent VA 
medical examination in February 2004, the cervical spine 
showed flexion to 20 degrees.  The medical evidence of 
record clearly shows that the veteran's cervical spine is 
not ankylosed, nor does she so contend.  

Although the General Formula provides that symptoms such as 
pain, stiffness, or aching are included in the rating 
criteria, the Board has nonetheless considered 38 C.F.R. §§ 
4.40, 4.45, and 4.59, addressing the impact of functional 
loss, weakened movement, excess fatigability, 
incoordination, and pain, as these provisions have not been 
deleted.  DeLuca, 8 Vet. App. at 206-07.  For the reasons 
set forth above, however, the Board finds that the evidence 
of record does not show adequate pathology, such as atrophy, 
defective innervation, visible pain behavior, etc. to 
warrant a rating in excess of 20 percent.  

The Board has also considered that the General Schedule 
provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  
In this case, however, despite the veteran's subjective 
complaints of radiating pain, numbness, and tingling in the 
upper extremities and face, the record contains absolutely 
no objective evidence of any neurologic pathology 
attributable to the service-connected disability which would 
warrant a separate rating.  For example, nerve conduction 
studies and EMG testing have been normal.  The veteran's 
subjective complaints have been attributed to her 
nonservice-connected chronic tension myalgia.  Such 
subjective manifestations, therefore, may not be considered 
in establishing the service-connected evaluation.  38 C.F.R. 
§ 4.14 (2004).

Given the pathology associated with the veteran's service-
connected cervical spine disability, the Board has also 
considered the criteria for rating intervertebral disc 
syndrome.

Under the rating criteria in effect prior to September 23, 
2002, to warrant a rating in excess of 20 percent the 
evidence must show severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  

In this case, the Board notes that a May 1996 diagnostic 
imaging report notes "severe" disc degeneration at C5-6.  
Without exception, however, the other diagnostic studies of 
record do not characterize the veteran's disc disease as 
severe.  For example, in an August 1997 letter, the 
veteran's private physician indicated that the veteran's 
cervical degeneration was likely nothing more than a normal 
variation for her age.  Most recently, diagnostic studies 
performed in connection with the February 2004 VA medical 
examination show that the veteran's degenerative disc 
disease in the cervical spine was mild.  

Moreover, the Board notes that repeated neurological 
examinations indicate that the veteran does not have severe 
intervertebral disc syndrome of the cervical spine.  For 
example, at a private March 1997 medical examination, the 
examiner indicated that there was no evidence of 
neurological abnormality or atrophy.  At a VA medical 
examination in October 1997, neurological examination of the 
upper extremities was also normal, as was strength and 
sensation.  The examiner indicated that the veteran's 
complaints of radiating pain from the neck was not due to a 
neurologic problem.  Finally, it is noted that neurologic 
testing was normal at the most recent VA medical examination 
in February 2004.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent for the veteran's cervical 
spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  

To warrant a rating in excess of 20 percent under these 
amended criteria, the evidence must show that the veteran's 
intervertebral disc syndrome is productive of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  

In that regard, the Board finds that although the veteran 
claims to experience daily flare-ups of pain in her neck, 
the record contains absolutely no objective indication that 
the veteran's service-connected disability is productive of 
incapacitating episodes of pain, as defined by Note (1) 
following 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
In that regard, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  At the most recent VA medical 
examination in February 2004, the veteran reported that 
treatment for her cervical spine disability consisted of 
taking pain medication and muscle relaxants as needed, 
avoiding neck positions which cause pain, and stretching in 
the shower.  She did not report current treatment by a 
physician, nor has she indicated that her service-connected 
cervical spine disability is productive of incapacitating 
episodes requiring bed rest prescribed by a physician.

The Board has also considered whether any neurologic and 
orthopedic components of the veteran's disability could be 
assigned separate evaluations based on arthritis, limitation 
of motion, and functional impairment of the cervical spine 
(Diagnostic Codes 5003 and 5290) combined with impairment of 
the peripheral nerves (Diagnostic Codes 8510 to 8514) 
without violating the rule against pyramiding.

As detailed above, however, the most probative evidence of 
record shows that the range of motion of the veteran's 
cervical spine is no more than slight, with no additional 
finding of functional loss.  Moreover, while the veteran 
complains of pain, tingling, and numbness radiating into the 
arms and hands, objective examinations have shown normal 
sensory and motor findings.  Given these findings, the Board 
finds that there is no actual neurological impairment 
associated with the veteran's service-connected cervical 
spine disability which would warrant a compensable rating 
under the criteria for evaluating the peripheral nerves.  
See 38 C.F.R. § 4.124, Diagnostic Codes 8510 to 8514.  
Therefore, a combined rating in excess of 20 percent would 
not be warranted, even if the veteran's neurologic and 
orthopedic manifestations were separately rated.  See 38 
C.F.R. § 4.25.  

The Board has also considered the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  In that 
regard, the Board notes that OPM has determined that the 
veteran is eligible for disability retirement.  Nonetheless, 
the record shows that such finding was based primarily on a 
diagnosis of chronic tension myalgia, a nonservice-connected 
disability.  Although the record shows that the veteran's 
cervical spine disability may have interfered to some extent 
with her employment, the Board notes that the veteran's 
disability rating of 20 percent is recognition that her 
industrial capabilities are impaired.  

The Board finds that the evidence does not otherwise show 
that the veteran's cervical spine disability has 
necessitated periods of hospitalization or that the 
manifestations of the disability were unusual or exceptional 
as to render impractical the application of regular 
schedular standards.  In sum, the Board finds that the 
record does not show that the average industrial impairment 
from the veteran's cervical spine disability would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996).

For the reasons set forth above, the Board finds the 
criteria for a rating in excess of 20 percent for the 
veteran's service-connected cervical spine disability have 
not been met.  This is a case where the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002).

L5-S1 spondylosis with grade I spondylolisthesis:  Applying 
the criteria set forth above to the facts in this case, the 
Board finds that a rating in excess of 10 percent is not 
warranted, either under the old or the amended rating 
criteria.  

Given the pathology associated with the veteran's low back 
disability, the Board has first considered the criteria 
pertaining to arthritis.  As noted, arthritis is rated on 
the basis of limitation of motion of the joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
Under rating criteria in effect prior to September 26, 2003, 
to warrant a rating in excess of 10 percent, the evidence 
must show that the veteran's lumbar spine disability is 
manifested by moderate limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  

In this case, none of the evidence of record characterizes 
the veteran's limitation of motion of the lumbar spine as 
moderate.  For example, at a March 1997 private medical 
evaluation, examination of the lumbar spine was benign.  At 
a VA medical examination in October 1997, range of motion of 
the lumbar spine was normal, with no objective indication of 
pain or functional loss.  Similar findings were noted at the 
most recent VA medical examination in February 2004.  

Based on the foregoing, the Board finds that the criteria 
for a rating in excess of 10 percent for the veteran's 
lumbar spine disability have not been met under 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  In that regard, it is noted 
that the October 1997 VA medical examination revealed that 
there are no additional factors which would restrict motion 
to such an extent that the criteria for a rating in excess 
of 10 percent would be justified.  Indeed, the examiner 
specifically indicated that no functional loss was evident.  
The Board also notes that the other evidence of record does 
not show adequate pathology, such as atrophy, defective 
innervation, visible pain behavior, etc. to warrant a rating 
in excess of 10 percent.  Rather, repeated examinations have 
shown no atrophy or other evidence of disuse.  

As noted, effective September 26, 2003, limitation of motion 
of the lumbar and cervical segments of the spine is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 51,454 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a).  

To warrant a rating in excess of 10 percent under the 
General Formula, the evidence must show forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

In this case, as detailed above, repeated range of motion 
studies have shown that the veteran's lumbar spine motion is 
not limited to the extent necessary to meet the criteria for 
a rating in excess of 10 percent.  Again, March and October 
1997 examinations showed that the lumbar spine was normal.  
At the most recent VA medical examination in February 2004, 
range of motion testing showed flexion to 80 degrees, 
extension to 25 degrees, bending to the right and left at 30 
degrees, and twisting to the right and left to 20 degrees.  
It is also noted that repeated examinations have showed that 
the veteran's posture is normal and that there is no fixed 
deformity of the lumbar spine evident.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  For the reasons set forth 
above, however, the Board finds that the evidence of record 
does not show adequate pathology, such as atrophy, defective 
innervation, visible pain behavior, etc. to warrant a rating 
in excess of 10 percent.  

The Board has considered that the General Schedule provides 
that any associated, objective neurologic abnormalities, 
including bowel or bladder impairment, are to be rated 
separately under the appropriate diagnostic code.  In this 
case, however, despite the veteran's subjective complaints 
of radiating pain, numbness, and tingling in the lower 
extremities, pelvis, and buttocks, the record contains 
absolutely no objective evidence of any neurologic pathology 
which would warrant a separate rating.  

It is noted that VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions of the veteran and evidence of record.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board has 
also considered the criteria for rating intervertebral disc 
syndrome, but finds that the medical evidence of record does 
not show that the veteran's service-connected lumbar spine 
disability is manifested by intervertebral disc syndrome.  
Thus, such criteria are not for application.  

The Board has also considered the criteria for lumbosacral 
strain, effective prior to September 26, 2003.  Under those 
criteria, to warrant a rating in excess of 10 percent for 
lumbosacral strain, the evidence must show muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  As detailed above in the 
Factual Background portion of this decision, however, none 
of these manifestations have been shown to be present.  

The Board has also considered the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  In that 
regard, the Board notes that OPM has determined that the 
veteran is eligible for disability retirement.  Nonetheless, 
the record shows that such finding was based primarily on a 
diagnosis of chronic tension myalgia, a nonservice-connected 
disability.  Although the record shows that the veteran's 
lumbar spine disability may have interfered to some extent 
with her employment, the Board notes that the veteran's 
disability rating of 10 percent is recognition that her 
industrial capabilities are impaired.  

The Board finds that the evidence does not otherwise show 
that the veteran's lumbar spine disability has necessitated 
periods of hospitalization or that the manifestations of the 
disability were unusual or exceptional as to render 
impractical the  application of regular schedular standards.  
In sum, the Board finds that the record does not show that 
the average industrial impairment from the veteran's lumbar 
spine disability would be in excess of that contemplated by 
the assigned evaluation.  Therefore, the Board finds that 
the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996).

For the reasons set forth above, the Board finds the 
criteria for a rating in excess of 10 percent for the 
veteran's service-connected L5-S1 spondylosis with grade I 
spondylolisthesis have not been met.  This is a case where 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative joint and disc disease of the cervical spine is 
denied.  

Entitlement to an initial rating in excess of 10 percent for 
L5-S1 spondylosis with grade I spondylolisthesis is denied.  


REMAND

Under 38 C.F.R. § 19.29 (2004), a Statement of the Case must 
be complete enough to allow an appellant to present written 
and/or oral arguments before the Board.  It must contain a 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination.  

In this case, the Statement of the Case and the Supplemental 
Statements of the Case provided to the veteran do not 
contain references to the criteria for evaluating sinusitis.  
See 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514 (2004) 
(General Rating Formula for Sinusitis).  This has not 
escaped the attention of the veteran's representative, who 
raised this matter in July 2004 written arguments.  In light 
of this procedural deficiency, a remand is required.

The veteran also seeks an increased rating based on 
individual unemployability due to service-connected 
disabilities.  Resolution of the veteran's sinusitis claim 
could potentially affect the unemployability issue.  Thus, 
this inextricably intertwined issue must be deferred, 
pending resolution of the sinusitis issue.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).




Thus, this matter is remanded for the following:

The RO should again review the issues on 
appeal, including the issue of 
entitlement to a compensable rating for 
rhinitis/sinusitis, considering all of 
the evidence of record and applying all 
potentially applicable rating criteria.  
If the benefits sought on appeal remain 
denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case, 
containing reference to all applicable 
provisions, including the criteria for 
rating sinusitis, and be given the 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



